Opinion by
Lawrence, J.
As to 10 of the 18 entries covered by the protest herein, the provisions of section 514, Tariff Act of 1930 (19 U. S. C. § 1514), were not complied with. Accordingly, the protest, insofar as it related to entries 68, 87, 101, 138, 167, 168, and 169, not having been filed within the 60-day statutory *451period, was dismissed. There being nothing in the record tending in any way to overcome the presumption of correctness attaching to the classification of the collector, the protest was overruled as to entries 132, 144, 155, 156, 246, 265, 344, and 387.